Citation Nr: 0215494	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  01-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee



THE ISSUE

Entitlement to an effective date earlier than February 24, 
1992, for service connection for post-traumatic stress 
disorder (PTSD).  



ATTORNEY FOR THE BOARD

K. Hudson, Counsel








INTRODUCTION

The veteran had active service from June 1967 to January 
1970, and from May to November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of August 2000, 
which granted service connection for PTSD, and assigned a 100 
percent rating, effective February 24, 1992.  The veteran 
appeals for an earlier effective date for service connection 
for PTSD.


FINDINGS OF FACT

The veteran filed a claim for service connection for PTSD on 
December 19, 1988, which was denied by the RO in June 1989.  
In July 1989 he filed a timely notice of disagreement with 
that decision; a statement of the case was provided in August 
1989; and correspondence for the veteran submitted in March 
1990 constituted a timely and adequate substantive appeal.  
The December 19, 1988 claim remained open until the RO 
subsequently granted service conneciton for PTSD effective 
February 24, 1992.  The evidence is sufficient to establish 
entitlement to service connection for PTSD as of the date of 
the December 19, 1988 claim.


CONCLUSION OF LAW

The criteria for an earlier effective date of December 19, 
1988, for service connection for PTSD, are met.  38 U.S.C.A. 
§§ 5110, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.400, 
20.200, 20.202, 20.302 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim, 
and of the respective obligations of the VA and him to obtain 
different types of evidence.  Relevant evidence is of record.  
The Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The veteran claims that the effective date for service 
connection for PTSD should be earlier than February 24, 1992.  

The effective date for a grant of service connection, for 
claims filed more than one year after separation from 
service, is the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 5110 (a), 
(b)(1); 38 C.F.R. 3.400 (b)(2).  Where the grant of service 
connection is based on a reopened claim supported by new and 
material evidence, the effective date is the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q), (r).  

By a rating decision dated in August 2000, the RO assigned an 
effective date of February 24, 1992 for the grant of service 
connection for PTSD, on the basis that a reopened claim had 
been filed on that date.  The RO found that although the 
veteran had filed a timely notice of disagreement which 
initiated an appeal from a June 1989 RO decision denying 
service connection for PTSD, he had not perfected the appeal 
with the timely submission of a substantive appeal after the 
issuance of a statement of the case.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  

The file shows that on June 9, 1988 (many years after 
service), the RO received a claim for service connection for 
PTSD from the veteran.  In June 1988, the RO denied that 
claim on the basis that PTSD was not shown (a recent hospital 
record only showed alcohol dependence), and in that same 
month the RO notified the veteran of this adverse decision.  
The veteran did not specifically appeal that decision, and 
the file shows that any such appeal of that decision would 
not be considered timely.  Id.  Thus the June 9, 1988 claim 
for service connection does not control the effective date 
for service connection.

The file contains a memorandum from a representative which is 
dated December 19, 1988, in which service connection for PTSD 
was claimed.  This memorandum does not contain a date-stamp 
of receipt by the RO, although, given the state of the file, 
the Board will find that this claim was received by the RO on 
December 19, 1988.  In this memorandum, the representative 
noted the veteran had been recently hospitalized at a VA 
facility for PTSD.  In a memorandum dated January 4, 1989 
(date-stamped as received by the RO on January 5, 1989), the 
representative made reference to his earlier December 19, 
1988 memorandum claiming service connection for PTSD.  The 
representative also submitted a VA hospital summary noting 
the veteran was admitted from September to Novembr 1988 and 
was then diagnosed as having PTSD.

In June 1989, the RO denied the veteran's claim for service 
connection for PTSD.  The RO sent notice of this decision to 
the veteran on June 14, 1990.  In July 1989, he submitted a 
timely notice of disagreement.  In August 1989, a statement 
of the case was furnished, together with a blank substantive 
appeal, which the veteran was instructed to complete and 
return within 60 days, or request more time.  

A substantive appeal must be filed within 60 days from the 
date that the statement of the case is mailed to the 
appellant, or within the remainder of the 1-year period from 
the date of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).  In this case, the veteran had until June 14, 
1990 to file his substantive appeal from the June 1989 rating 
decision.  

In August 1989, the veteran's representative requested a 
hearing, and, later, asked that it be rescheduled, as the 
veteran had moved.  In October 1989, the veteran was notified 
that he had been scheduled for a hearing, to be held in March 
1990.  

In the meantime, the veteran was hospitalized in a VA 
facility, for treatment of PTSD, from August to November 
1989.  

In February 1990, the veteran's representative submitted a 
statement, with attached medical records, noting "Two 
diagnosis of PTSD for support of claim.  Please process for 
pending SC claim."  

Later medical records continue to show a PTSD diagnosis.

In March 1990, the veteran submitted a statement, in which he 
requested that his personal hearing be delayed, due to new 
evidence, including hospital reports showing a diagnosis of 
PTSD.  He stated that if this evidence was not enough, then 
he wanted a VA examination before his hearing was 
rescheduled.  If denied after the examination, he wanted a 
supplemental statement of the case and a new hearing 
scheduled.  

In May 1990, the VA received an inquiry from a Member of 
Congress regarding the veteran's claim.  The RO responded in 
May 1990, noting, in part, that the veteran had not yet 
submitted a substantive appeal with the decision denying his 
claim.  In June 1990, the veteran's wife responded to this 
letter.  Also in June 1990, the veteran submitted a statement 
regarding the severity of his PTSD.  

Other than a properly completed VA Form 9, a substantive 
appeal may also consist of "correspondence containing the 
necessary information."  38 C.F.R. § 20.202.  Therefore, it 
must be determined whether any other correspondence during 
the relevant time period contained the necessary information, 
such as to warrant acceptance as a timely substantive appeal.  

According to the regulation, the substantive appeal should 
set out specific arguments relating to errors of fact or law 
made in the determination being appealed.  To the extent 
feasible, the argument should be related to specific items in 
the statement of the case.  Such arguments will be construed 
in a liberal manner.  38 C.F.R. § 20.202.  

In the August 1989 statement of the case, the RO stated, in 
the reasons for decision, that the recent VA examination did 
not support a diagnosis of PTSD.  In his March 2000 
statement, the veteran stated he had new evidence, including 
hospital reports showing a diagnosis of PTSD.  He further 
indicated that if this evidence was not enough, then he 
wanted a VA examination, and if his claim was still denied, 
he wanted a supplemental statement of the case and a new 
hearing scheduled.  

It is the Board's opinion that, construed liberally, this 
March 2000 statement from the veteran contains all the 
necessary elements of a substantive appeal.  His referrence 
to his claim for service connection for PTSD, and his request 
for a supplemental statement of the case and a hearing if his 
claim remained denied satisfactorily communicated his intent 
to file a substantive appeal at that time.  

Therefore, all the necessary elements of a substantive appeal 
having been met, the Board finds that the veteran timely 
perfected an appeal from the June 1989 RO decision denying 
service connection for PTSD.  That his, the December 19, 1988 
claim for service connection for PTSD remained open until it 
was granted by the RO.  Moreover, it appears that all 
elements of entitlement to service connection for PTSD are 
satisfied as of the date of the December 19, 1988 claim.  The 
Board finds that December 19, 1988 is the proper effective 
date for service connection for PTSD.   

In sum, the Board grants an earlier effective date of 
December 19, 1988 for service connection for PTSD.  The 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been 
applied in making this decision.





ORDER

An earlier effective date of December 19, 1988, for service 
connection for PTSD, is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

